DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
The claims are objected to because the lines are crowded too closely together, making reading difficult.  Substitute claims with lines one and one-half or double spaced on good quality paper are required.  See 37 CFR 1.52(b).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, line 2, the phrase "type" renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "type"), thereby rendering the scope of the claim(s) unascertainable.  The phase “type” is akin to “Or the like.” See MPEP § 2173.05(d).

In claim 1, line 14, the recitation “an outer side wall of the nozzle” appears to be a double inclusion of the “an outer side of the nozzle” recited in lines 12-13.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 1, 2, 4 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson et al. (US 5,305,919. Johnson hereafter) in view of Burns (US 3,363,842).
With respect to claim 1, Johnson discloses a toy water gun (1 in Figs. 1-5) for water streaming and spraying comprising: 
a piston type water gun, the water gun comprising a cylinder (15), a piston (17), a pump rod (19), a handle (25), and a water duct (29, 39 and 41), the piston being snugly fitted in a cavity of the cylinder and dividing the cavity of the cylinder into a front cavity (cavity of the left of piston 17. Fig. 4) and a rear cavity (occupied by rod 19), a front (left) end of the pump rod being connected to the piston, the handle being disposed on a rear (right) end of the pump rod, the water duct (at least tube 41) being mounted on the cylinder (via 29 and 39) and disposed along front (right) and rear (left) directions, a rear end of the water duct communicating with the front cavity of the cylinder (via 29 and 39); 
a nozzle (43), the nozzle being mounted on the water duct, a rear end of the nozzle being disposed with a water inlet (left end of nozzle 43), a front (right) end of the nozzle being disposed with a water outlet (45), and the water inlet of the nozzle communicating with a front (right) end of the water duct. 
Johnson fails to disclose an adjustment, the adjustment sleeve being sleeved on an outer side of the nozzle, an inner side wall of the adjustment sleeve making sealing contact with an outer side wall of the nozzle, a front end of the adjustment sleeve being disposed with a sealing plate, a water jet hole being disposed on the sealing plate, the water jet hole being located directly in front of the water outlet of the nozzle; and a position adjustment mechanism capable of adjusting a position of the adjustment sleeve 
However, Burns teaches a nozzle (16, 18 and 46. Figs. 1-9) the nozzle being mounted on the water duct (conduit. Col. 2, line 51), a rear (left) end of the nozzle being disposed with a water inlet (left end of 22), a front (right) end of the nozzle being disposed with a water outlet (right end of 22 defined by left end of 18), and 
an adjustment sleeve (14, 20 and 46), the adjustment sleeve being sleeved on an outer side of the nozzle, an inner side wall of the adjustment sleeve making sealing contact with an outer side wall of the nozzle, a front (right) end of the adjustment sleeve being disposed with a sealing plate (flat end on the right side of 88, 46 and 42), a water jet hole (30 and 26) being disposed on the sealing plate, the water jet hole being located directly in front (downstream) of the water outlet of the nozzle; and 
a position adjustment mechanism (telescoping mechanism of Burns’ device like pin 60 and slot 62 & pin 74 and groove 76 and other components that assist in the telescoping) capable of adjusting a position of the adjustment sleeve along the front and rear directions, the position adjustment mechanism being disposed between the adjustment sleeve and the water duct (cylinder). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of an adjustment sleeve with position adjustment mechanism, as taught by Burns, to Johnson’s nozzle, in order to provide discharge either a solid stream of liquid or an atomized liquid spray (Col. 1, lines 21-23).

With respect to claims 4 and 7, Johnson’s toy water gun modified by Burns’ nozzle, Burns further teaches wherein the position adjustment mechanism comprises an adjustment member, the adjustment member is provided with a cylindrical retaining wall (wall of 18 and walls that define slot 62 & groove 76), the adjustment sleeve is located on an inner side of the cylindrical retaining wall, the cylindrical retaining wall is provided with at least one guide groove (slot 62 & groove 76), the guide groove has a positioning section (ends of slot 62 & groove 76) and a guide transition section (parallel and spiral walls of slot 62 & groove 76), the positioning section extends (from one end to the other end) along a circumferential direction of the cylindrical retaining wall, the guide transition section gradually extends from front to rear toward the circumferential direction of the cylindrical retaining wall, and a rear (upstream) end of the guide transition section is connected with one end of the positioning section, the adjustment sleeve is provided with at least one guide slider (pin 60 & pin 74), a quantity (two) of the guide slider is the same as that of the guide groove, each of the guide sliders corresponds to one of the guide grooves, and each of the guide sliders is located in the corresponding guide groove.
Burns fails to teach the adjustment member is mounted on the water duct.
.

Allowable Subject Matter
Claims 3, 5, 6 and 8-12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following patents are cited to show the art with respect to a water sprayer: Stelzer, Pearl et al., Ferri and Joners et al.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHEE-CHONG LEE whose telephone number is (571)270-1916.  The examiner can normally be reached on Monday-Friday 8am -5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur O. Hall can be reached on (571)270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHEE-CHONG LEE/Primary Examiner, Art Unit 3752                                                                                                                                                                                                        September 17, 2021